HOLLY, District Judge.
On motion to require defendant to answer certain interrogatories.
Defendant will answer interrogatories 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23 and 24. In directing defendant to answer these interrogatories I am not determining that the answers will be admissible in evidence. They may or may not be, but if it appears on the trial that the information called for is admissible, having the information in the record will expedite the proceedings.
Defendant need not answer interrogatories 1 to 13, inclusive. I am of the opinion that the information called for is not relevant to the issues raised by the material allegations contained in the pleadings. I have examined the cases cited by plaintiff on this subject, including Blair v. Oesterlein Machine Co., 275 U.S. 220, 48 S.Ct. 87, 72 L.Ed 249, and do not consider them in point.
On defendant’s motion to strike plaintiff’s second amendment to the complaint.
This motion will be sustained for the reasons set out in defendant’s brief.
An order will be entered accordingly.